UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K (Mark One) ý ANNUAL REPORT PURSUANT TO SECTION 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the plan year ended December 31, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 033-36383 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: PICO HOLDINGS, INC. EMPLOYEES 401(k) RETIREMENT PLAN AND TRUST Financial Statements as of and for the Years Ended December31, 2009 and 2008, Supplemental Schedule as of December31, 2009, and Report of Independent Registered Public Accounting Firm B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: PICO HOLDINGS, INC. 875 Prospect Street, Suite 301 La Jolla, California92037 PICO HOLDINGS, INC. EMPLOYEES 401(k) RETIREMENT PLAN AND TRUST TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 2 FINANCIAL STATEMENTS AS OF AND FOR THE YEARS ENDED DECEMBER 31, 2: Statements of Net Assets Available for Benefits 3 Statements of Changes in Net Assets Available for Benefits 4 Notes to Financial Statements 5 SUPPLEMENTAL SCHEDULE AS OF DECEMBER 31, 2009 10 Form 5500 — Schedule H, Part IV, Line 4i — Schedule of Assets (Held at End of Year) 11 NOTE: All other schedules required by Section2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. SIGNATURE 12 EXHIBIT INDEX 13 EX-23.1 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees and Participants in the PICO Holdings, Inc. Employees 401 (k) Retirement Plan and Trust Columbus, Ohio We have audited the accompanying statements of net assets available for benefits of PICO Holdings, Inc. Employees 401 (k) Retirement Plan and Trust (the “Plan”) as of December 31, 2009 and 2008, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2009 and 2008, and the changes in net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule of assets (held at end of year) as of December 31, 2009, is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. The supplemental schedule is the responsibility of the Plan's management. Such supplemental schedule has been subjected to the auditing procedures applied in our 2009 audit of the basic financial statements and, in our opinion, is fairly stated in all material respects when considered in relation to the basic financial statements taken as a whole. /s/ DELOITTE & TOUCHE, LLP San Diego, CA June 28, 2010 2 PICO HOLDINGS, INC. EMPLOYEES 401(k) RETIREMENT PLAN AND TRUST STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS AS OF DECEMBER 31, 2 ASSETS: Cash and cash equivalents $ Participant directed investments - at fair value: Mutual funds $ Common stock - participant directed Common collective trust fund Total investments Receivables — employer’s profit-sharing contributions NET ASSETS AVAILABLE FOR BENEFITS AT FAIR VALUE ADJUSTMENT FROM FAIR VALUE TO CONTRACT VALUE FOR FULLY BENEFIT-RESPONSIVE INVESTMENT CONTRACTS ) NET ASSETS AVAILABLE FOR BENEFITS $ $ See notes to financial statements. 3 PICO HOLDINGS, INC. EMPLOYEES 401(k) RETIREMENT PLAN AND TRUST STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS FOR THE YEARS ENDED DECEMBER 31, 2 ADDITIONS: Contributions: Participant contributions $ $ Rollover contributions Employer contributions Total contributions Investment income (loss): Net appreciation (depreciation) in fair value of investments ) Interest and dividends Net investment income (loss) ) DEDUCTIONS — Benefits paid to participants INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS AVAILABLE FOR BENEFITS: Beginning of year End of year $ $ See notes to financial statements. 4 PICO HOLDINGS,INC. EMPLOYEES 401(k) RETIREMENT PLAN AND TRUST NOTES TO FINANCIAL STATEMENTS AS OF AND FOR THE YEARS ENDED DECEMBER31, 2 1. DESCRIPTION OF PLAN The following description of the PICO Holdings,Inc. Employees 401(k) Retirement Plan and Trust (the “Plan”) provides only general information. Participants should refer to the Plan document for a more complete description of the Plan’s provisions. General— The Plan is a defined contribution 401(k)profit-sharing plan covering eligible employees as defined in the Plan Agreement of PICO Holdings,Inc. (the “Plan Sponsor”). The Plan was adopted to provide retirement benefits to employees of the Plan Sponsor. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA) and has been determined to be qualified for tax-exempt status by the Internal Revenue Service (IRS). Contributions— Each year, participants may contribute up to the maximum allowed by law of pretax annual compensation, as defined in the Plan, currently $16,500. The Plan Sponsor matches up to 5% of the elective deferral of base compensation that a participant contributes to the Plan. The Plan Sponsor’s matching contribution does not begin until the first day of the quarter after an employee completes one year of service. Additional amounts which represent profit sharing, as defined in the Plan, may be contributed at the option of the Plan Sponsor’s board of directors. Participant Accounts— Each participant’s account is credited with the participant’s contributions, employer matching contributions and allocations of (a)the Plan Sponsor’s discretionary profit-sharing contributions and (b)Plan earnings, and debited for withdrawals as applicable. Forfeited balances of terminated participants’ nonvested accounts are used to first reinstate previously forfeited account balances of reemployed participants, and any remainder will be used to reduce the Plan Sponsor’s discretionary profit-sharing contribution for the current or subsequent Plan year in which the forfeiture occurs. Investments— Upon enrollment in the Plan, a participant may direct 100% of elective deferrals, employer matching contributions, and discretionary profit-sharing amounts. A participant chooses from a number of different mutual fund options, including common collective trust funds. In addition, participants are able to invest in the stock of the Plan Sponsor. Vesting— Participants are immediately vested in their contributions, the employer matching contributions, plus earnings thereon. Effective January1, 2007, the vesting schedule for discretionary employer contributions to the Plan was amended, allowing participants to become partially vested after two years of service and fully vested after six years of service. Vesting in the Plan Sponsor’s discretionary profit-sharing contribution portion of their accounts plus actual earnings thereon is based on years of credited service in accordance with the following schedule: Years of Service Percentage Less than 2 - 2
